Title: To Thomas Jefferson from Nancy Ray, 12 March 1807
From: Ray, Nancy
To: Jefferson, Thomas


                        
                            March 12th 1807
                        
                        Will your Excellency bepleased to admit in your preasants—the unfortunate wife to
                            the Prisoner Ray—so that I may state to your Excellency my Lementable situation—I am a great
                            distance from home—amongst strangers—& is now moneyless—not able to Return home—and is desspertly situateed to stay
                            here—with an expectation that in a short time I shall not be able to shift a bout as I have had to do-since I came hear—nether will I be able to under take so grate a gurney as to travel home alone—my preasant prosspects makes me intierly
                            misserable—Permit me to pray your Excellencyes Compation—& once more
                            Restore to me my long lost husband—which will save me and my desperceed little Children from utter Ruing—
                  
                     Please grant my Humble Request & except my sincearest Thanks while I Live
                        
                            Nancy Ray
                            
                        
                    